 IntheMatter of WHITEROCKQUARRIES,INC.andUNrrnDCEMENT,LIME &GYPSUM WORKERSINTERNATIONAL UNION, LOCAL No. 142',.AFFILIATED WITH THE AMERICAN FEDERATION OFLABORCase No: R-2646:=Decided July 7, 1941'Jurisdiction:quarrying industry.Investigation and Certification of Representatives:existence of question.: re-fusal to accord union recognition; election necessary.Unit'Appropriate for Collective Bargaining:production and maintenance em-ployees, including watchmen, but excluding clerical and supervisory employees ;agreement as to.Mr. Oscar Brown,of Philadelphia, 'Pa., for the Company..Mr. Joseph J. Knapik,of Bellefonte, Pa., andMr. ArthurStrunck,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board:DECISION .ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 10, 1941, .United Cement, Lime & Gypsum Workers International Union, Local No. 142, affiliated with the American Federa-tion of Labor, herein called the Union; filed with the-Regional. Direc-tor' for the .Sixth Region (Pittsburgh, Pennsylvania). a petitionalleging. that a question affecting commerce had. arisen concerningthe representation of employees of Whiterock Quarries, Inc.,. Belle-fonte, Pennsylvania;. herein called the Company,.and requesting aninvestigation and certification of representatives pursuant to Section9' (c): of the National- Labor Relations- Act, 49- Stitt. 449, hereincalled the Act.On May 29, 1941, the National Labor Relations.Board; herein called the Board, acting pursuant to Section 9 (c) of'the' Act and Article III, Section 3, ' of National Labor RelationsBoard Rules and Regulations^Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On. June 5, 1941,, the Regional Director issued a notice of hearing,.copies of which- were duly served upon the Company and. the Union-33 N. L. R. B., No. 34.145 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held on June 18, 1941, at Belle-fonte,Pennsylvania, beforeW. G. Stuart Sherman, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Com-pany, was represented by counsel, the Union by its representatives;both participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the. Trial Examiner made several rulings on motions and-.on objections-to the admission of evidence.The Board-has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire. record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWhiterock Quarries, Inc., is a Pennsylvania corporation with itsprincipal office at Bellefonte, Pennsylvania.The Company operatessix quarries in the vicinity of Bellefonte, Pennsylvania, for the' pro-duction and distribution of various kinds of stone.During 1940 theCompany purchased raw materials valued at about $163,000, approxi-mately 25 per cent of which were shipped to it from points outsidehe `'S'tate of--=Pennsylvania. ]duringtbe's"Ysameperiod the Companysold finished products valued at about $613,000, approximately 25per cent of which were shipped by it to points outside the State ofPennsylvania.H. THE ORGANIZATION INVOLVEDUnited Cement, Lime & Gypsum Workers International Union,Local No. 142, is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATION°"The Company has. ;refused to recognize the Union as exclusiverepresentative of its employees until such time as the Union iscertified by the Board.A statement of the Regional Director, intro-duced in evidence, shows that the Union represents a substantialnumber of employees in the alleged appropriate unit.lWe find that a question has arisen concerning the representationof employees of the Company.1 The Regional Director reported that the Union presented 110 membership applicationcards bearing the names of persons who appear on the Company's pay roll of June 7, 1941.There are 263 employees on the June 7, 1941, pay roll who are in the alleged appropriateunit. WHITEHOCK QUARRIES,INC.147--IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON"'COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce. -V. THE APPROPRIATE UNITThe. Company and the Union agreed at the hearing, and we find,that all production and- maintenance employees of the Company, in-cluding watchmen, but excluding clerical and supervisory employees,constitute a unit appropriate for the purposes of collective bargaining.We further find that such unit will insure to employees of the Company,the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.We find that theemployees of the Company eligible to vote'in the election shall be thoseemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to such limitations and additions as are set forth in theDirection hereinafter.-Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees, of Whiterock Quarries, Inc., Bellefonte, Penn-Sylvania, within the meaning of Section 9 (c) and Section 2 (6) and(7)'of the National Labor Relations Act.2.All production and maintenance employees of the Company, in-cluding watchmen, but excluding clerical and supervisory employees,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c).of the National Labor Relations Act.4.50122-42-vol. 33--11. 148DECISIONS OF NATIONAL" LABOR RELATIONS BOARDand pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series.2, as amended, it is herebyDIRECTED that, as part of the, investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Whiterock Quarries, Inc., Bellefonte, Pennsylvania, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional- Director for the Sixth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction, including watchmen, employees who didnot work during such pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United States,or temporarily laid off, but excluding supervisory and clerical em-ployees. and employees who have since quit or been discharged for'cause, to determine whether or not they desire. to .be, represented byUnited Cement, Lime & Gypsum Workers International Union, LocalNo. 142, affiliated, with the American' Federation of Labor, for thepurpose of collective bargaining;I